Citation Nr: 1031486	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hands, including the fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran was a member of the Air National Guard from December 
1948 to February 1951 and from August 1952 to August 1953, and 
served on active duty from March 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying service connection for osteoarthritis of the 
bilateral hands, including the fingers.  In August 2006, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in March 2007.  In January 2010, the Board 
remanded the issue on appeal for additional development.  The 
development has since been completed and the issue is, once more, 
before the Board for adjudication.

The Board observes that all appropriate due process concerns have 
been satisfied. See 38 C.F.R. § 3.103 (2009).  The Veteran has 
been afforded the opportunity to present evidence and argument in 
support of his claim.  In his March 2007 substantive appeal (VA 
Form 9), he declined the option of testifying at a personal 
hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  Osteoarthritis of the hands and fingers is not shown to be 
causally or etiologically related to service.




CONCLUSION OF LAW

Osteoarthritis of the hands and fingers was not incurred in or 
aggravated in active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A 
November 2005 letter fully satisfied the duty to notify 
provisions prior to the adjudication of the Veteran's claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A search for 
the Veteran's complete service treatment records found that they 
had been likely destroyed in a 1973 fire at the National 
Personnel Records Center.  See Formal Finding on the 
Unavailability of Service Records, July 2006.  In addition to 
several service personnel records, the record also contains a 
February 1948 enlistment physical examination report and an 
August 1952 reenlistment examination report.  However, when, as 
here, a Veteran's complete service treatment records are 
unavailable through no fault of his, the VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996). The Board finds no indication in the record that any 
additional evidence relevant to the issue on appeal exists and 
further efforts to obtain records would be futile.  

With regard to the Veteran's claim, a VA medical opinion was 
obtained in March 2010.  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As will be discussed further below, the 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on a full reading of the Veteran's claims 
file and the statements of the appellant.  The report also 
provided a complete rationale for the opinions and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.


Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases such 
as arthritis when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).
In this case, the Veteran contends that his current 
osteoarthritis of the bilateral hands, including the fingers, is 
the result of his active duty service.  Specifically, he has 
asserted that his current arthritis is the result of repetitive 
painting and use of his hands while in service.  He reported 
experiencing pain and stiffness in the hands after service.

Initially, the Board notes that the Veteran is competent to 
attest to conditions of his service, such as experiencing 
repetitive hand use while painting.  See 38 U.S.C.A. § 1154(a) 
(2009).

Additionally, the Board finds that the Veteran's report of 
repetitive hand use in service to be credible.  As noted above, a 
search for the Veteran's service treatment records found that 
they had been likely destroyed in a 1973 fire at the National 
Personnel Records Center.  See Formal Finding on the 
Unavailability of Service Records, July 2006.  Although the only 
military occupational specialty (MOS) listed on the Veteran's 
Form DD-214 is that of Senior Fabric and Leather Worker, 
enlistment records and a 1952 reenlistment report of medical 
history indicate the Veteran's usual and civilian occupation as 
painter.  See enlistment records, December 1948, August 1952; 
reenlistment examination, August 1952.  As there is no evidence 
of record to contradict the Veteran's assertions that he 
experienced repetitive hand use in service as a painter and as 
his only listed MOS would similarly involve repetitive hand use, 
the Board finds the Veteran's report of repetitive hand use in 
service to be credible.

With respect to a current bilateral hand disability, private 
treatment records show treatment for and a diagnosis of 
osteoarthritis of the bilateral hands, beginning in January 2001.  
Additionally, there are complaints of pain and weakness in the 
right hand dating back to September 2000.  A letter from the 
Veteran's private physician also indicates that the Veteran 
worked as an interior house painter for many years after service, 
until becoming unable to continue such work at an unknown date.  
See Dr. M. S. B. letter, October 2005.  2005 VA treatment records 
noted a history of treatment for degenerative joint disease of 
the hands with deformities of the joints.  Additionally, an 
October 2006 record notes the Veteran's contention that he began 
experiencing pain in the hands after leaving the service.  A 
February 2007 X-ray report diagnosed advanced osteoarthritis of 
the bilateral hands.

In March 2010, the Veteran was afforded a VA examination of the 
hands.  The examiner noted the Veteran's work as a painter during 
service.  The Veteran reported that he began experiencing 
stiffness in the hands in the 1990s. The examiner noted obvious 
degenerative changes, particularly in the distal interphalangeal 
joints of the third finger of the right hand and the first finger 
of the left hand.  The examiner noted deviation from a straight 
line to 20 degrees with Heberden's nodes, which were noted to be 
non-tender and present for some time.  The examiner noted limited 
motion and weakened grip strength with sensation intact.  The 
diagnosis was moderate to severe osteoarthritis involving the 
first carpometacarpal joint and the interphalangeal joints.  The 
examiner opined that the osteoarthritis was less likely than not 
related to the Veteran's service, including repetitive use of the 
hands.  In this regard, the examiner reasoned that the Veteran 
worked with his hands for at least 45 years which, when combined 
with his age (of 81 years), is more likely the etiology of his 
current osteoarthritis.  The examiner noted that the Veteran's 
time in service was minimal when compared to his overall 
occupational history of repetitive use of the hands.  

Upon review, the Board finds that the VA examiner's negative 
nexus opinion probative as it is based on a complete review of 
the claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record showing no evidence of osteoarthritis in service or for 
many years thereafter.

Turning to the requirements that must be shown to establish 
service connection, the record shows evidence of a current 
disability, but no evidence of a competent medical nexus.  Thus 
the claim must fail.  See Pond, supra.  

A review of the evidence of record shows no evidence of treatment 
for osteoarthritis of the hands until approximately 2001 and no 
evidence that symptoms of osteoarthritis began until the 1990s, 
many years after service discharge.  The absence of persistent 
symptoms of the disorder at separation, along with the first 
evidence of osteoarthritis being many years later, constitutes 
negative evidence tending to disprove the assertion that the 
Veteran was disabled from such disease or injury during service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the veteran's 
health and medical treatment during and after military service).  
Further, the Board emphasizes that the Veteran does not contend 
that he has experienced osteoarthritis, or symptoms thereof, in 
service or within one year of that service.

The Board acknowledges the Veteran's contention that his current 
osteoarthritis of the hands and fingers is related to service.  
However, a lay person is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, a lack of competent 
evidence relating the Veteran's symptoms to service weighs 
against the Veteran's claims for service connection.  In this 
regard, the 2010 VA examiner's probative negative nexus opinion 
weighs against the Veteran's claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
osteoarthritis of the hands and fingers.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Thus, the claim must be 
denied.




ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


